EXHIBIT 10.1(c)

 

March 16, 2000

 

 

H Lundbeck A/S

9 Ottiliavej

DK-2500 Valby,

Copenhagen, Denmark

 

ATTN             Dr Claus Braestrup

 

RE:                              Joint Research, Development and License
Agreement dated May 28, 1999

 

Dear Dr Braestrup:

 

This will serve to clarify certain aspects of the Joint Research, Development
and License Agreement between Cephalon, Inc (“Cephalon”) and H Lundbeck A/S
(“Lundbeck”) dated May 28, 1999 (the “Agreement”).  All terms and conditions not
otherwise defined or modified herein shall remain in full force and effect as
set forth In the Agreement.

 

1.                                       For purposes of clarification:

 

a)        the term “Cephalon Compounds” as defined In Section 1.5 of the
Agreement shall include, but shall not be limited to, any compound or chemical
entity that comprises, consists of, contains, incorporates or utilizes the
structure/pharmacophore of Structure I below.

 

[Graphic Omitted]

 

Structure I

 

 

where A and B comprise, consist of, or contain substituted or unsubstituted
hydrogen-bond donor or acceptor moleties and where Structure I can have any
degree of unsaturation, and

 

b)       the term “Lundbeck Compounds” as defined in Section 1 27 of the
Agreement shall include, but shall not be limited to, any compound or chemical
entity that has been or will be synthesized solely by Lundbeck or acquired from
a third party by Lundbeck

 

 

2.                                       The first sentence of Section 57 of the
Agreement is hereby amended and restated as follows: Cephalon hereby agrees that
it wil1 not grant to any third party (other than to an Affiliate) the right to
co-promote in Canada either the Kyowa Licensed Products, the Cephalon Licensed
Products, the Lundbeck Licensed Products or Joint Licensed Products without
first negotiating in good faith for a period not to exceed sixty (60) days to
reach agreement on mutually acceptable terms and conditions that would grant
such rights to Lundbeck

 

3.                                       For purposes of further clarification
regarding application of the terms of Article 17 of the Agreement

 

a)        If the Research Program is terminated pursuant to Section 17 3 of the
Agreement and a Cephalon Compound, a Lundbeck Compound or a Joint Compound has
not been designated a Development Compound (or a Backup Compound) by the Joint
Development Team on or prior to such date of termination, then any and all
rights to such Cephalon Compound shall revert to Cephalon, any and all rights to
such Lundbeck Compound shall revert to Lundbeck and any and all rights to such
Joint Compound shall revert to Lundbeck in the Territory and to Cephalon outside
of the Territory.  If a Cephalon Compound, a Lundbeck Compound or a Joint
Compound has been so designated a Development Compound (or a Backup Compound) by

 

--------------------------------------------------------------------------------


 

such date, then the rights and obligations of the Parties shall be as defined in
subsections 17 3(i) and (ii), and

 

b)       If a Cephalon Compound, a Lundbeck Compound or a Joint Compound has
been designated as a Development Compound but development of such Compound has
been discontinued pursuant to Section 174, then any and all rights to any such
Cephalon Compounds shall revert to Cephalon, any and all rights to such Lundbeck
Compounds shall revert to Lundbeck and any and all rights to any such Joint
Compounds shall revert to Lundbeck in the Territory and to Cephalon outside the
Territory, unless Lundbeck confirms in writing immediately upon any such
discontinuance that such Development Compound shall be replaced by a Backup
Compound shown to be active principally against the primary Target as said
discontinued Development Compound and that it will promptly commence active
development of said Backup Compound.

 

If the foregoing accurately reflects your understanding as to these matters,
please indicate your agreement and acceptance in the space provided below and
return a signed copy of this letter to me

 

 

Very truly yours,

 

CEPHALON, INC.

 

 

 

 

 

/s/ Peter E. Grebow

 

 

Peter E Grebow

 

Senior Vice President,

 

Business Development

AGREED, ACKNOWLEDGED AND ACCEPTED

 

 

 

H LUNDBECK A/S

 

 

 

By:

/s/ Claus Braestrup

 

 

Name: Claus Braestrup

 

Title: Executive Vice President, R&D

 

 

--------------------------------------------------------------------------------